Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered February 13, 1998, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim regarding the exercise of peremptory challenges is unpreserved for appellate review and we decline to reach it in the exercise of our interest of justice jurisdiction (see, CPL 470.05 [2]; People v Robinson, 180 AD2d 767). Santucci, J. P., Altman, Krausman and Feuerstein, JJ., concur.